DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 3/7/2022 has been entered:  Claims 1-20 remain pending in the present application.

Claim Objections
Claim 1 objected to because of the following informalities: Claim 1 recites “the second outer band” under paragraph (b), section (2)(B). This appears to be intending to refer to the fourth outer band as in --the fourth outer band extends outward from the fourth end of the second central band--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 10, 12 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty (US 2019/0247221 A1) in view of Leckie (US 2009/0014010 A1).

	Regarding claim 1, Doherty teaches a leg strap assembly for supporting a urine bag (Fig. 2C; Abstract and Paragraph 2 describe how the device is used for draining body fluids; Paragraph 39 describes how the device is used with drain pouches), wherein the leg strap assembly comprises:
a lower strap having (element 210’):
a first central band extending between a first end and a second end; and
a first pair of outer bands, comprising;
a first outer band, and a second outer band, wherein:
the first outer band extends outward from the first end of the first central band, and the second outer band extends outward from the second end of the first central band (Figs. 2A, 2B, and 2C, elements 210 and 210’; Paragraph 38 describes how different numbers of belts can be used; Paragraph 33 describes how the belt is comprised of different sections such as comprising a center section flanked by inelastic portions on either side; the end of Paragraph 42 also describes how the belt also have elastic portions); and
an upper strap having (element 210):
a second central band extending between a third end and a fourth end; and
a second pair of outer bands, comprising;
a third outer band, and a fourth outer band, wherein:
the third outer band extends outward from the first end of the first central band, and the fourth outer band extends outward from the second end of the first central band (Figs. 2A, 2B, and 2C, elements 210 and 210’; Paragraph 38 describes how different numbers of belts can be used; Paragraph 33 describes how the belt is comprised of different sections such as comprising a center section flanked by inelastic portions on either side; the end of Paragraph 42 also describes how the belt also have elastic portions); and
the lower and upper straps are sufficiently sized to wrap around at least a portion of an upper leg portion to support the urine bag on the upper leg portion (Fig. 2C).
	Doherty does not explicitly teach the straps being selectively couplable with the urine bag, or the first and second outer bands are each selectively couplable with the urine bag by forming a respective loop such that the first and second outer bands selectively couple back onto themselves.
	In addressing the same problem as Applicant, the problem being the securing of medical structures to the body using belts, Leckie teaches a holder system configured to go around the neck of a patient (Fig. 8; Abstract, the neck being a generally cylindrical shape in the same manner as a leg portion). Leckie further teaches a strap having a central band (Figs. 1 and 2; element 105, 110, and 115) having first and second outer bands (pair of side bands 120) using hook and loop materials to selectively couple the bands by forming a respective loop such that the first and second outer bands selectively couple back onto themselves (best seen in Figs. 2 and 8; Paragraphs 19 and 21 describe how this arrangement is used with eyelets).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified both of the straps of Doherty to comprise the strap configuration (e.g. straps and eyelets) of Leckie. Doing so would allow for analogous securing of the urine bag of Doherty and would thus comprise first and second outer bands couplable forming loops by selectively coupling back onto themselves. Doing so would be advantageous in providing secure and reversible connection between the straps and bag and would also facilitate the use of comfort padding (Paragraphs 9 and 27 of Leckie).

	Regarding claim 2, the combination of Doherty and Leckie substantially discloses the invention as claimed. Doherty further teaches the upper strap positioned above the lower strap on the upper leg portion (Fig. 2C).

	Regarding claim 3, the combination of Doherty and Leckie substantially discloses the invention as claimed.
	Leckie further teaches the central band of the strap having a larger width than the outer bands (can be seen in Figs. 1 and 2; also see Fig. 10c and Paragraphs 28 and 44 which describe having tapered ends in particular).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper and lower straps of Doherty to comprise central straps having a larger width than their respective outer bands. Doing so would allow for the ends of the side bands to more easily pass through openings/eyelets of the urine bag or other accessories (end of Paragraph 28 of Leckie).
	
	Regarding claim 4, the combination of Doherty and Leckie substantially disclose the invention as claimed. Doherty further teaches the second central band of the upper strap is larger than the first central band of the lower strap (The end of Paragraph 42 describes how the upper strap is made to be larger, which would include both length and width, to accommodate a larger portion of the arm or leg).

	Regarding claim 5, the combination of Doherty and Leckie substantially disclose the invention as claimed. They do not explicitly teach the second central band of the upper strap having a longer length than each of the third and fourth outer bands of the upper strap, and wherein the first central band of the lower strap has a longer length than each of the outer bands the lower strap.
	However, Doherty does teach that the belt portions may have different sizes to provide fit, stability, and/or comfort (Paragraph 33 indicates different configurations of the central elastic portion 112 and inelastic portions on either side).
	As such, Doherty discloses that the size of the band sections are result effective variables that affect fit, stability, and comfort. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified length of the band and strap sections such that the central band of the upper strap and central band of the lower strap have a longer length than each of their respective outer bands as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Further, Applicant places no criticality on these relative dimensions, indicating simply that the central bands “may” have a longer length, and that other suitable dimensions may be used (Paragraphs 24 and 29 of Applicant’s specification).

	Regarding claim 6, the combination of Doherty and Leckie substantially disclose the invention as claimed. Doherty further teaches the upper strap is larger than the lower strap (The end of Paragraph 42 describes how the upper strap is made to be larger, which would include both length and width of the second central band, to accommodate a larger portion of the arm or leg). 

	Regarding claim 7, the combination of Doherty and Leckie substantially disclose the invention as claimed. Doherty further teaches the upper strap is larger than the lower strap (The end of Paragraph 42 describes how the upper strap is made to be larger, which would include both length and width of the third and fourth outer bands, to accommodate a larger portion of the arm or leg).

	Regarding claim 8, the combination of Doherty and Leckie substantially disclose the invention as claimed. Doherty further teaches the central band of the straps (including the first central band of the lower strap) being made from a flexible material, wherein the first central band of the lower strap is made from a first flexible material and each of the first and second outer bands of the lower strap is made from a second flexible material that is different from the first flexible material, wherein the first flexible material is more elastic relative to the second flexible material (Paragraph 33 describes an elastic center portion flanked by inelastic portions on either side i.e. the center band would be made from a material that is more elastic relative to the outer bands; further all the bands would still be flexible as they are used as a belt to wrap around the leg; Paragraph 42 also describes how the straps may be formed of different materials and have different flexibilities).

	Regarding claim 9, the combination of Doherty and Leckie substantially discloses the invention as claimed. As previously stated, Doherty further teaches the central band of the straps (including the second central band of the upper strap) being made from a flexible material, wherein the second central band of the upper strap is made from a third flexible material that is different from the first and second flexible material, wherein the third flexible material is more elastic relative to the second flexible material (Paragraph 33 describes an elastic center portion flanked by an elastic portions on either side i.e. the center bands would be made from a material that is more elastic relative to the second, inelastic material of the outer bands; further all the bands would still be flexible as they are used as a belt to wrap around the leg; Paragraph 42 also describes how the straps may be formed of different materials and have different flexibilities).
	Doherty and Leckie do not explicitly teach the first elastic material being more elastic relative to the third flexible material. However, Doherty does teach that the belt portions may have different elasticities to provide fit, stability, and/or comfort (Paragraph 33; as previously stated Paragraph 42 also discloses how elasticity may be different between the straps).
	As such, Doherty discloses that the elasticities and relative elasticities of the band and straps are result effective variables that affect fit, stability, and comfort. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified elasticity of the band and strap materials such that the first flexible material is more elastic relative to the third flexible material as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Further, Applicant places no criticality on these relative elasticities, indicating simply that the straps “may” be made of different materials as such, and the claimed configuration of elasticities is merely “an example”, and that other arrangements would be apparent to one of ordinary skill in the art (Paragraphs 25 and 31 of Applicant’s specification).

	Regarding claim 10, the combination of Doherty and Leckie substantially disclose the invention as claimed. As previously stated, Doherty further teaches the central band of the straps (including the second central band of the upper strap and first central band of the lower strap) being made from a flexible material, wherein the second central band of the upper strap is made from another flexible material that is different from the flexible material of the lower strap (Paragraph 33 describes an elastic center portion flanked by inelastic portions on either side; Paragraph 42 also describes how each of the straps may be formed of different materials and have different flexibilities).
	Doherty and Leckie do not explicitly teach the flexible material of the lower strap being more elastic relative to the flexible material the upper strap. However, Doherty does teach that the belt portions may have different elasticities to provide fit, stability, and/or comfort (Paragraph 33; as previously stated Paragraph 42 also discloses how elasticity may be different between the straps).
	As such, Doherty discloses that the elasticities and relative elasticities of the band and straps are result effective variables that affect fit, stability, and comfort. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified elasticity of the band and strap materials such that the flexible material of the lower strap is more elastic relative to the flexible material of the upper strap as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Further, Applicant places no criticality on these relative elasticities, indicating simply that the straps “may” be made of different materials as such, and the claimed configuration of elasticities is merely “an example”, and that other arrangements would be apparent to one of ordinary skill in the art (Paragraphs 25 and 31).

	Regarding claim 12, the combination of Doherty and Leckie substantially discloses the invention as claimed.
	Leckie further teaches:
	to maintain the position as secured (end of Paragraph 41):
	the first outer band includes a first coupling and a second coupling, wherein the second coupling is selectively couplable with the first coupling,
	the second outer band includes a third coupling and a fourth coupling, wherein the fourth coupling is selectively couplable with the third coupling (Paragraph 28 describes hook and loop fasteners on the outer bands, the hook comprising one coupling and the loop comprising an additional coupling for the first outer band and the second outer band; Fig. 8 in particular appears to show the outer bands coupling to themselves).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each first and second outer bands of the lower strap and each third and fourth outer band of the upper strap of Doherty with coupling pairs as taught by Leckie. Doing so would thus comprise first, second, third, fourth , fifth, sixth, seventh, and eighth couplings and allow for analogous support of a urine bag on the leg. Further, doing so would allow for the drain pouch to be selectively coupled to each end of the straps (i.e. outer bands) thereby allowing easy replacement of either element such as when the drain pouch is full. Further. doing so would be advantageous in providing secure and reversible connection between the straps and bag and would also facilitate the use of comfort padding (Paragraphs 9 and 27 of Leckie).
	
	Regarding claim 13, the combination of Doherty and Leckie substantially discloses the invention as claimed.
	Leckie further teaches:
	a first coupling of the first outer band of the strap being positioned on an exterior surface of the first outer band at a free end portion of the first outer band coupled to the first central band,
	the second coupling of the first outer band of the strap is positioned on an exterior surface of the first outer band at a second end portion of the first outer band at an end portion of the first outer band coupled to the first central band (Fig. 8 in particular appears to show the outer bands coupling to themselves, thus indicating first and second couplings as claimed).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first outer band of the lower strap of Doherty to comprise the couplings of Leckie. Doing so would allow for the drain pouch to be selectively coupled to each end of the straps (i.e. outer bands) thereby allowing easy replacement of either element such as when the drain pouch is full. Further. doing so would be advantageous in providing secure and reversible connection between the straps and bag and would also facilitate the use of comfort padding (Paragraphs 9 and 27 of Leckie).
	Further, it would have been obvious to a person of ordinary skill in the art before the effective filling date to have modified the third outer band of the upper strap of Doherty in the same manner as the first since it has been held that the mere duplication of the parts of an apparatus found in the prior art is not patentably significant unless a new and unexpected result is produced. See MPEP § 2144.04 (VI)(B). In the instant case, comprising the couplings of Leckie on the third outer band (or any of the other outer bands) in the same manner as the first outer band would provide the same function and benefits as discussed above. Further, doing so would also comprise a fifth coupling positioned on an exterior surface of the third outer band at a free end portion of the third outer band outward of the second central band.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty and Leckie as applied to claim 1 above, and further in view of Briggs et al. (GB 2 215 211 A), hereinafter Briggs.
	
	Regarding claim 11, the combination of Doherty and Leckie substantially discloses the invention as claimed. They do not explicitly teach the exterior surface of each of the first and second outer bands of the lower strap being attached to an interior surface of the central band of the lower strap, and wherein an exterior surface of each outer band of the upper strap is attached to an interior surface of the central band of the upper strap.
	In the same field of endeavor, Briggs teaches a urine bag assembly (Page 1) having two straps (Fig. 1, elements 2 and 3). Briggs further teaches exterior surface of each outer band of the lower strap being attached to an interior surface of the central band of the lower strap, and wherein an exterior surface of each outer band of the upper strap is attached to an interior surface of the central band of the upper strap (Fig. 5 shows the exterior surfaces of the outer bands 2 and 36 being attached the interior surfaces of central band 32 i.e. the central band and outer bands face opposed to one another; the end of the second paragraph on Page 6 indicates how the exterior surface is the same side that strip 37 is attached to).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the central and outer bands (including the first, second, third, and fourth outer bands) of Doherty and Leckie in the manner taught by Briggs. Doing so would be obvious to provide a wider and stronger central band to prevent the central portion from being pulled through openings such as the connectors as taught by Leckie (as described in the last paragraph on page 6 and first paragraph of page 7 of Briggs). Doing so would also help secure the straps to the urine bag.

	Regarding claim 14, the combination of Doherty and Leckie substantially discloses the invention as claimed.
	They do not explicitly teach:
	each of the first and second ends of the first central band of the lower strap including a cap portion extending from an interior surface to an exterior surface of each end portion of the central band, and
	each of the third and fourth ends of the second central band of the upper strap includes a cap portion extending from an interior surface to an exterior surface of each of the third and fourth ends of the second central band.
	In the same field of endeavor, Briggs teaches a urine bag assembly (Page 1) having two straps (Fig. 1, elements 2 and 3). Briggs further teaches the central band of each strap having a Portion extending from interior surface to an exterior surface of each end portion of the central band (Fig. 5, elements 33 and 34, the fold making the cap extend from the interior surface to an exterior surface; last paragraph on page 6 and top of page 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the central bands of each strap of Doherty and Leckie to comprise the caps of Briggs. Doing so would serve to strengthen the central bands (recognized the last paragraph of page 6 of Briggs).
	
	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Doherty and Leckie as applied to claim 1 above, and further in view of Watson et al. (US 6,152,915 A), hereinafter Watson.

Regarding claim 15, the combination of Doherty and Leckie substantially discloses the invention as claimed.
They do not explicitly teach:
each of the first and second outer bands having a free end disposed distally from the central band of the lower strap, wherein:
each of the free ends of the first and second outer bands includes a handle extending outward from each of the free ends of the first and second outer bands, and
each of the handles of the free ends of the first and second outer bands is configured to be grasped by a user to adjust a position of the lower strap relative to the upper leg portion; and
each of the free ends of the third and fourth outer bands of the upper strap includes a handle extending outward from each free end, and
each handle of the free ends of each of the third and fourth outer bands is configured to be grasped by a user to adjust a position of the upper strap relative to the upper leg portion.
In the same field of endeavor, Watson teaches a drain tube belt assembly (Figs. 1 and 2; Abstract) in which a free end of an outer band includes a handle extending outward from the free end (Col. 4, lines 31 - 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the straps of Doherty and Leckie with the handle of Watson. Doing so would assist a user in handling of the ends of the straps.
Further, while Watson only teaches one handle, comprising additional handles on each of the free ends of the first, second, third, and fourth outer bands of Doherty/Leckie would be obvious since it has been held that the mere duplication of the parts of an apparatus found in the prior art is not patentably significant unless a new and unexpected result is produced. See MPEP § 2144.04 (VI)(B). In the instant case, the addition of handles on each of the straps of Doherty would serve to assist the user in handling each of the straps in the same manner as the first. Accordingly, these limitations are not patentable over the prior art. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Doherty and Leckie as applied to claim 1 above, and further in view of Barrientos (US 2019/0314188 A1).

Regarding claim 16, the combination of Doherty and Leckie substantially discloses the invention as claimed. As stated above, the modification with Leckie would allow for the use with corresponding openings in a structure to be secured (Paragraphs 19 and 21 describe how this arrangement is used with eyelets).
They do not explicitly teach each of the first, second, third, and fourth outer bands of the lower and upper straps are sufficiently sized to be received by corresponding openings of a urine bag to selectively couple the leg strap assembly with the urine bag.
In the same field of endeavor, Barrientos teaches a leg strap assembly (Figs. 1 - 2; Abstract) comprising a urine bag having a series of openings, and outer bands sized to be received by said corresponding openings in a urine bag to selectively couple the leg strap assembly to the urine bag (Figs. 1 and 2 show outer bands 42 coupling to openings 28 in urine bag 12; Paragraphs 29 and 32).
Thus, the combination of Doherty and Leckie substantially discloses the claimed invention except that the openings not explicitly positioned directly on the urine bag.  Barrientos shows that having openings directly in the urine bag is an equivalent structure known in the art (Figs. 1 and 2; Paragraph 32 demonstrates how the straps and openings analogously secure the urine bag to the thigh). Therefore, because these two coupling configurations were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to comprise openings directly on the urine bag as taught by Barrientos. Further, it would be obvious that the outer bands of the lower and upper straps would be sufficiently sized to be received by the corresponding openings of the urine bag in order for the device to function as intended (also as end of Paragraph 28 of Leckie describes how the ends are tapered for easy insertion into such openings).

Claims 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty in view of Leckie and Barrientos.

	Regarding claim 17, Doherty teaches a leg strap assembly for supporting a urine bag (Fig. 2C; Abstract and Paragraph 2 describe how the device is used for draining body fluids; Paragraph 39 describes how the device is used with drain pouches), wherein each strap of the leg strap assembly includes:
	a central band having two end portions, and
	a pair of outer bands each of the pair of outer bands having:
	a first end extending outward from a respective end portion of the two end portions of the central band, and
	a second end opposite the first end (Figs. 2A, 2B, and 2C, elements 210 and 210’; Paragraph 38 describes how different number of belts can be used; Paragraph 33 describes how the belt is comprised of different sections such as comprising a center section flanked by other portions on either side; the end of Paragraph 42 also describes how the belt also have elastic portions).
	Doherty does not explicitly teach the second ends of both straps being free, straps being selectively couplable with the urine bag or the central band having a larger width then each of the outer bands, or wherein each of the second free ends of the second free ends of each of the pair of outer bands are selectively and directly couplable with the urine bag by forming a respective loop such that the first and second outer bands selectively couple back onto themselves.
	In addressing the same problem as Applicant, the problem being the securing of medical structures to the body using belts, Leckie teaches a holder system configured to go around the neck of a patient (Fig. 8; Abstract, the neck being a generally cylindrical shape in the same manner as a leg portion). Leckie further teaches a strap having a central band (Figs. 1 and 2; element 105, 110, and 115) having first and second outer bands having free ends (pair of side bands 120) using hook and loop materials to selectively couple the bands by forming a respective loop such that the first and second outer bands selectively couple back onto themselves (best seen in Figs. 2 and 8; Paragraphs 19 and 21 describe how this arrangement is used with eyelets).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified both of the straps of Doherty to comprise the strap configuration (e.g. straps and eyelets) of Leckie. Doing so would allow for analogous securing of the urine bag of Doherty and would thus comprise first and second outer bands couplable forming loops by selectively coupling back onto themselves. Doing so would be advantageous in providing secure and reversible connection between the straps and bag and would also facilitate the use of comfort padding (Paragraphs 9 and 27 of Leckie).
	They do not explicitly teach the outer bands are selectively and directly couplable with the urine bag.
In the same field of endeavor, Barrientos teaches a leg strap assembly (Figs. 1 - 2; Abstract) comprising a urine bag having a series of openings, and outer bands sized to be received by said corresponding openings in a urine bag to selectively and directly couple with the leg strap assembly to the urine bag (Figs. 1 and 2 show outer bands 42 coupling to openings 28 in urine bag 12; Paragraphs 29 and 32).
Thus, the combination of Doherty and Leckie substantially discloses the claimed invention except that the openings are directly on the urine bag.  Barrientos shows that having openings directly in the urine bag is an equivalent structure known in the art (Figs. 1 and 2; Paragraph 32 demonstrates how the straps and openings analogously secure the urine bag to the thigh).  Therefore, because these two coupling configurations were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to comprise openings directly on the urine bag as taught by Barrientos. Doing so would thus allow the free ends of each of the pair of outer bands to be selectively and directly couplable with the urine bag by forming a respective loop such that the first and second outer bands selectively couple back onto themselves (e.g. in the manner shown in Fig. 8 of Leckie). 

	Regarding claim 18, the combination of Doherty, Leckie, and Barrientos substantially discloses the invention as claimed. Doherty further teaches each leg strap in the pair of straps are sufficiently sized to wrap around at least a portion of an upper leg portion to support the urine bag on the upper leg portion (Fig. 2C).

	Regarding claim 19, the combination of Doherty, Leckie, and Barrientos substantially discloses the invention as claimed. Doherty further teaches the central band of the straps (including the upper and lower straps) being made from a first flexible material, and each outer band is made from a second flexible material that is different than the first flexible material, wherein the first flexible material is more elastic relative to the second flexible material (Paragraph 33 describes an elastic center portion flanked by inelastic portions on either side i.e. the center band would be made from a material that is more elastic relative to the outer bands; further all the bands would still be flexible as they are used as a belt to wrap around the leg; Paragraph 42 also describes how the straps may be formed of different materials and have different flexibilities).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Doherty in view of Leckie and Barrientos.

Regarding claim 20, Doherty teaches a leg strap assembly for supporting a urine bag (Fig. 2C; Abstract and Paragraph 2 describe how the device is used for draining body fluids; Paragraph 39 describes how the device is used with drain pouches), wherein the leg strap assembly comprises a lower strap having a first central band and first pair of outer bands extending outward from each end portion of the first central band; and an upper strap having a second central band and a second pair of outer bands extending outward from each end portion of the second central band (Figs. 2A, 2B, and 2C, elements 210 and 210’; Paragraph 38 describes how different number of belts can be used; Paragraph 33 describes how the belt is comprised of different sections such as comprising a center section flanked by other portions on either side; the end of Paragraph 42 also describes how the belt also have elastic portions),
	Doherty does not explicitly teach the straps being selectively couplable with the urine bag via first and second couplings on the exterior surface of each outer band or the free ends of the outer bands being insertable into corresponding openings of the urine bag.
	In addressing the same problem as Applicant, the problem being the securing of medical structures to the body using belts, Leckie teaches a holder system configured to go around the neck of a patient (Fig. 8; Abstract, the neck being a generally cylindrical shape in the same manner as a leg portion). Leckie further teaches a strap having a central band (Figs. 1 and 2; element 105, 110, and 115) having first and second outer bands (pair of side bands 120) using hook and loop materials to selectively couple the bands by forming a respective loop such that the first and second outer bands selectively couple back onto themselves (best seen in Figs. 2 and 8; Paragraphs 19 and 21 describe how this arrangement is used with eyelets).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified both of the straps of Doherty to comprise the strap configuration (e.g. straps and eyelets) of Leckie. Doing so would allow for analogous securing of the urine bag of Doherty and would thus comprise first and second outer bands couplable forming loops by selectively coupling back onto themselves. Doing so would be advantageous in providing secure and reversible connection between the straps and bag and would also facilitate the use of comfort padding (Paragraphs 9 and 27 of Leckie).
	They do not explicitly teach each outer band of the lower and upper straps configured to be received by corresponding openings of a urine bag to selectively couple the leg strap assembly with the urine bag, though Leckie does teach inserting free ends of the straps through openings (Paragraph 28 describes eyelets).
In the same field of endeavor, Barrientos teaches a leg strap assembly (Figs. 1 - 2; Abstract) comprising a urine bag having a series of openings, and outer bands sized to be received by said corresponding openings in a urine bag to selectively couple the leg strap assembly to the urine bag (Figs. 1 and 2 show outer bands 42 coupling to openings 28 in urine bag 12; Paragraphs 29 and 32).
Thus, the combination of Doherty and Leckie substantially discloses the claimed invention except that the openings are directly on the urine bag.  Barrientos shows that having openings directly in the urine bag is an equivalent structure known in the art (Figs. 1 and 2; Paragraph 32 demonstrates how the straps and openings analogously secure the urine bag to the thigh).  Therefore, because these two coupling configurations were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to comprise openings directly on the urine bag as taught by Barrientos. 
	Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). As such, the combination of Doherty, Leckie, and Briggs teaches all the claimed structure, and thus teach the method steps as claimed.

		Withdrawn Objections/Rejection
Applicant’s amendments have been acknowledged, and overcome each and every 112(b) rejection previously set forth in the non-final office action mailed 10/5/2021. All previous 112(b) rejections have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-10, and 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, Applicant’s arguments with respect to Fee are moot as Fee is no longer relied upon. Instead, Leckie has been introduced as a teaching reference, with Doherty maintained as the primary reference over which Applicant’s invention is deemed unpatentable.
Although moot, in regards to Applicant’s arguments that Doherty fails to teach first and second outer bands, although Figs. 2A and 2B appear to show only one outer band, Paragraph 33 describes how the belt is comprised of different sections such as comprising a center section flanked by inelastic portions on either side. While this configuration may not subsequently be capable of selectively coupling back onto themselves as claimed, this particular deficiency is found in newly presented reference Leckie.
Applicant’s arguments with respect to claim 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular, the teaching reference of Leckie appears to read on the alleged deficiencies of Doherty and Briggs in the outer bands forming loops by selectively coupling back onto themselves as set for above.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Branch et al. (US 2014/0107601 A1) discloses an analogous leg support device having a central and outer bands (Figs. 1 and 3).
Reyes Atoche (US 2020/0368473 A1) discloses an external support belt having a wider central band and outer bands.
Selzer (US 5,375,265 A) discloses a urine bag holding apparatus having varied elastic sections.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781            

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781